[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 27, 2007
                             No. 07-12125                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 04-00490-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                  versus

ELIAS LOU ABUSAID, JR.,
a.k.a. Lou,

                                                  Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 27, 2007)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Elias L. Abusaid, Jr., appeals the district court’s denial of his pro se motion

for disclosure of grand jury material under Fed.R.Crim.P. 6(e), filed after we

affirmed his conviction and sentence on one count of maintaining an establishment

for the purpose of unlawfully distributing or using a controlled substance, in

violation of 21 U.S.C. § 856(a)(2) and (b), and one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). For

the reasons discussed below, we affirm.

      In his Rule 6(e) motion, Abusaid requested (1) all exculpatory material

presented to the grand jury, (2) the government’s closing argument, (3) any

explanation of the law presented to the grand jury, (4) all items related to the length

of the term of the grand jury, (5) affidavits from the court reporters involved,

(6) grand jury attendance records, and (7) the “entire transcript” of the grand jury

session, except for the transcripts of testimony given by “facts witnesses.”

Abusaid indicated that he intended to pursue post-trial relief and that he needed the

material to establish in those proceedings that a key government witness testified

incompletely and inconsistently at trial. Abusaid acknowledged that he already

had partial transcripts of the grand jury testimony given by the witness in question.

The district court denied the motion, reasoning that the government had furnished

the relevant transcripts before trial, pursuant to the Jencks Act, 18 U.S.C. § 3500.



                                           2
We note that, since appealing the district court’s denial of his Rule 6(e) motion,

Abusaid has filed in the district court a motion to vacate, set aside or correct

sentence, pursuant to 28 U.S.C. § 2255.

       We review a district court’s order granting disclosure of grand jury

transcripts for an abuse of discretion, keeping in mind that “the district court has

substantial discretion in determining whether grand jury materials should be

released.” United States v. Aisenberg, 358 F.3d 1327, 1338, 1349 (11th Cir. 2004)

(internal quotation omitted). “It has long been a policy of the law that grand jury

proceedings be kept secret.” Id. at 1346. Rule 6(e)(2) codifies this secrecy

principle and prohibits the disclosure of grand jury material except in the limited

circumstances described in Rule 6(e)(3). Id. at 1347. The portion of that provision

at issue is:

       (E) The court may authorize disclosure--at a time, in a manner, and
       subject to any other conditions that it directs--of a grand-jury matter:

               (i) preliminarily to or in connection with a judicial proceeding;

               (ii) at the request of a defendant who shows that a ground may
               exist to dismiss the indictment because of a matter that occurred
               before the grand jury.

Fed.R.Crim.P. 6(e)(3)(E)(i) and (ii).1


       1
         In his Rule 6(e) motion, Abusaid cited Rule 6(e)(3)(E)(ii). On appeal, however,
Abusaid cites Rule 6(e)(3)(E)(i). While the government has argued that we should, therefore,
review the district court’s denial of disclosure under the latter provision for plain error only, we

                                                  3
       The Supreme Court has held that the Rule 6(e) exceptions apply only when a

party seeking disclosure of grand jury material shows a “particularized need” for

that material. See Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222,

99 S.Ct. 1667, 1674, 60 L.Ed.2d 156 (1979). The Supreme Court explained that a

party meets this standard when he shows “that the material [he] seek[s] is needed

to avoid a possible injustice in another judicial proceeding, that the need for

disclosure is greater than the need for continued secrecy, and that [his] request is

structured to cover only material so needed.” Id. The Supreme Court stated that

“such a showing must be made even when the grand jury whose transcripts are

sought has concluded its operations.” Id. We have explained that a party meets

the particularized need standard when he shows that “circumstances had created

certain difficulties peculiar to this case, which could be alleviated by access to

specific grand jury material, without doing disproportionate harm to the salutary

purpose of secrecy embodied in the grand jury process.” Aisenberg, 358 F.3d at

1348-49. We specifically cautioned, though, that a “blanket request for

all . . . grand jury materials . . . cannot be described as the kind of particularized

request required for the production of otherwise secret information.” Id. at 1349.

       Abusaid did not establish the requisite particularized need to merit


find it unnecessary to make this distinction because the record demonstrates that the district
court did not abuse its discretion, such that it also did not commit plain error.

                                                 4
disclosure under Rule 6(e). See Douglas Oil Co. of Cal., 441 U.S. at 222, 99 S.Ct.

at 1674. Specifically, Abusaid failed to establish that the material requested was

needed to avoid a possible injustice in another judicial proceeding. See id. To this

end, Abusaid was not involved in any other judicial proceeding before the district

court when he submitted his motion and failed to specify how the material sought

would help him obtain relief even in some future action. Also, Abusaid

acknowledged that he already had at least partial transcripts of the testimony given

by the witness, and did not specify how any remaining portions of this testimony

would help him. Furthermore, Abusaid failed to describe any “difficulties peculiar

to [his] case” that merited disclosure. See Aisenberg, 358 F.3d at 1348-49.

Finally, while Abusaid’s request was not a “blanket request for all . . . grand jury

materials,” it encompassed a wide array of material without any indication of how

each part of the request alleviated his needs. See id.

      Accordingly, because Abusaid did not show that he had a particularized

need for the material sought, the district court did not abuse its discretion in

denying his motion. See Aisenberg, 358 F.3d at 1338, 1349. Therefore, we affirm

the district court’s denial of Abusaid’s Rule 6(e) motion.

      AFFIRMED.




                                            5